Affirmed and Memorandum Opinion filed July 10, 2012.




                                        In The


                     Fourteenth Court of Appeals

                                NO. 14-11-00834-CR




                  AMANDA NICOLE MALDONADO, Appellant


                                          V.


                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 174th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1298005



                       MEMORANDUM OPINION

      Appellant entered a plea of guilty to aggravated assault with a deadly weapon. On
September 15, 2011, the trial court sentenced appellant to confinement for twelve years
in the Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal.

       Appellant's appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel's brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response has
been filed.

       We have carefully reviewed the record and counsel's brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2